IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-41274


SIERRA CLUB; WILDERNESS SOCIETY; TEXAS COMMITTEE ON NATURAL
RESOURCES
                                          Plaintiffs-Appellees
                              versus
R MAX PETERSON, ET AL
                                          Defendants

DANIEL GLICKMAN, In his official capacity as the Secretary of the
Department of Agriculture; GLORIA MANNING, In her official
capacity as the Acting Regional Forester, U.S. Forest Service,
Region 8; MICHAEL DOMBECK, In his official capacity as Chief,
U.S. Forest Service; RONALD RAUM, In his official capacity as the
Forest Supervisor, National Forests and Grasslands in Texas

                                              Defendants-Appellants

TEXAS FORESTRY ASSOCIATION; SOUTHERN TIMBER PURCHASERS COUNCIL

                                              Intervenors-Defendants-
                                              Appellants
                             - - - - -
      Appeals from the United States District Court for the
                     Eastern District of Texas
                             - - - - -
                ON PETITIONS FOR REHEARING EN BANC

     (Opinion August 16, 1999, 5 Cir., 1999, _____F.3d____)

                         (January 21, 2000)

Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
       SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
       BENAVIDES, STEWART, and DENNIS, Circuit Judges.*

BY THE COURT:

        A member of the Court in active service having requested

a poll on the petitions for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,
        IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.

_______________________________________
*Judge Parker is recused and did not participate in this matter.